IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1188
                             Filed November 12, 2015


IN THE INTEREST OF A.B.,
Minor Child,

M.S., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Jesse A. Macro of Gaudineer & George L.L.P., West Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Michael R. Sorci of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2006. She concedes she “struggled with substance abuse and mental health

issues throughout the case.” She further concedes she could not parent the child

at the time of the termination trial. Accordingly, she does not contest the grounds

for termination cited by the juvenile court. See Iowa Code § 232.116(1)(f) (2015)

(requiring proof of several elements including proof the child cannot be returned

to a parent’s custody).

       The mother focuses on whether termination was in the best interests of

the child, given his placement with his maternal grandmother. See Iowa Code

§ 232.116(3)(a) (allowing court to decline to terminate parental rights where child

is placed with a relative).

       The district court carefully considered this issue, making detailed findings,

as follows:

       The child’s therapist indicated that a complete severance of this
       established relationship would be detrimental to the child. Often
       with a family placement the Court knows contact will likely be
       allowed post termination, especially if the parent can demonstrate
       their appropriateness down the road. Such a scenario allows for
       the child to [live in] a permanent, safe and loving home, while still
       having some assurance the parent is alright and still loves them. In
       this case, however, the relationship between Mother and
       Grandmother is so caustic such a result is unlikely. During the trial,
       the Court has observed Grandmother physically sit with her back
       turned towards Mother in a visual sign of her aversion to Mother
       during her testimony. She has openly balked at the child’s
       therapist[’s] suggestion that [] family therapy would be in the child’s
       best interests, even though it clearly would be beneficial. The
       antagonistic relationship between Mother and Grandmother has
       caused this Court to struggle as to whether termination is in the
       child’s best interests because the Court believes termination will
       result in a complete severance in the child-parent contact and
       ultimately bond, which the child’s therapist has specifically stated
                                           3


       would be detrimental. After carefully balancing the child’s need for
       permanency and stability, the child’s noticeably improved behavior
       since being placed with the grandparents, the significant work
       Mother needs to do to address her mental health and substance
       abuse issues, the child’s age, child’s own acknowledgment that he
       is ready to “move on,” and the Mother’s ability to attempt to disrupt
       placement if the court ordered a guardianship, the Court finds
       termination and adoption is the more permanent and appropriate
       permanency option for the child. Therefore, the Court finds
       termination is in the child’s best interests.

On our de novo review, we are persuaded the court’s findings on this issue are

supported by the record. The mother admitted the child wished to continue going

to school in the district where his grandparents lived and wished to continue

living with them over the week. While she also stated the child expressed a

desire to see her over weekends and over a portion of the summer, she

acknowledged there would “be some trust” issues she would have “to earn back.”

She also agreed she “just want[ed] him to be happy and safe and secure.”

       The child appeared to be moving towards this goal in his grandmother’s

care. His therapist testified he was “doing very, very well.” She noted “his mood

over the last several months ha[d] improved greatly” and he “seem[ed] much less

concerned, worried,” or “preoccupied with adult things and more able to be a kid.”

While she testified the child would “feel very sad” if visits with his mother were

curtailed, she also reported the mother’s recent substance abuse would make it

“very difficult if not impossible for her to focus on [the child’s] needs.”

       Notably, the mother tested positive for methamphetamine in her system

just three weeks before the termination hearing. She used methamphetamine or

missed or tampered with drug screens thirteen of the fifteen months the case

was open. The child expressed anger with his mother’s continued drug use and,
                                         4


in the mother’s own words, “because [she was] really open with [him] about it,”

she could “just tell that he [was] moving on.”

       On this record, we agree with the district court’s decision to terminate the

mother’s parental rights rather than deny the termination petition based on the

relative placement.

       AFFIRMED.